Citation Nr: 1602994	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hemachromatosis with elevated liver enzymes.

3.  Entitlement to service connection for a pain disorder, to include arthralgia (claimed as subjective history of joint pain) and to also include as a multi-symptom or undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from September 1986 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for the above noted issues.  The Veteran timely appealed the above issues.  

The issues of service connection for hemachromatosis and pain disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently shown to have been diagnosed with headaches.

2.  The Veteran's service treatment records demonstrate that he suffered from headaches in service in 1987, 1989, and 1991; also, he was diagnosed with headaches in January and February 1995, within 6 months of his discharge from military service.

3.  By resolving all doubt in his favor, the evidence of record demonstrates that the Veteran's headaches were incurred during military service.


CONCLUSION OF LAW

By resolving all doubt in his favor, the criteria establishing service connection for the Veteran's headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

On appeal, the Veteran has argued that his headaches were diagnosed within one year of his discharge from service and therefore he should be presumptively service-connected for them.  Barring presumptive service connection, the Veteran argues that his headaches are service connected because, as he stated in his April 2010 notice of disagreement, he has had "constant fatigue, headache, joint pain, and sleep disturbances since [he has] been out of the Marine Corps."

Turning to evidence of record, the Veteran's service treatment records document that the Veteran did not have any notation of headaches on his enlistment into military service; he is therefore presumed sound as to that disorder.  See 38 U.S.C.A. § 1111 (West 2014).  

In January 1987, the Veteran sought treatment for running into a wall locker the day before; he complained of headaches and photophobia at that time.  He was diagnosed with a contused right eye at that time.  The Veteran received several additional treatments for his right eye, though no other complaints of headaches were made after that time until November 1989, when the Veteran was treated for back pain following a motor vehicle accident ten days prior.  At that time, the Veteran reported having headaches since the motor vehicle accident.  Again, the Veteran sought treatment for lumbar spine pain in July 1991, at which time he again complained of a headache for one month.  No other indications of treatment for headaches are demonstrated in the Veteran's service treatment records.  

On his May 1994 separation examination, the Veteran's neurologic systems were not examined; however, there was no notation of any headaches made on examination at that time.  Additionally, the Veteran denied having frequent or severe headache on his Report of Medical History that he filled out at that time.  

In January 1995, the Veteran underwent a VA examination.  At that time, the Veteran reported experiencing intermittent nuchal and occipital bitemporal headaches, which tended to last a week and were not accompanied by any visual changes, photophobia, intolerance to noise, or nausea and vomiting.  His headaches were severe, but did not result in loss of time at work; he treated his headaches with ordinary analgesics and rest.  He reported no family history of migraine, and there was no known history of head injury given at that time; although, the examiner did note that the Veteran most likely suffered muscle strain of the nuchal region during his motor vehicle accident in service.  After examination, the Veteran was diagnosed with "tension/vascular cephalgia, i.e., migraine variant, minimal."  No etiological opinion was rendered at that time.

In February 1995, the Veteran underwent a VA Gulf War examination.  At that time, the Veteran reported having "headaches since after the Gulf War."  His headaches tended to occur in the back of the neck and radiate forward and lasted on a daily basis for several weeks, although he may be free of them for several more weeks.  He associated them with back pain and back stiffness and spasm.  The examiner noted that there was no known cervical spine injury, although there was some cracking and stiffness of the neck from time to time as well.  He treated his headaches with aspirin.  After examination, the Veteran was diagnosed with a history of headaches, which were "almost certainly muscle contraction or stress in nature."

When the Veteran filed his claim for headaches in his July 2009, the Veteran stated that he gets headaches almost every day from the ringing in his ears that he suffers from as a result of his exposure to loud noise during military service; the Board notes that the Veteran is service connected for tinnitus.  

Private and VA treatment records of record from 2000 generally do not demonstrate any particularized treatment for or diagnosis of any headache disorder, though there are some intermittent complaints of having headaches.  

The Veteran underwent a VA examination of his headaches in November 2009.  At that time, he reported that his headaches were related to his tinnitus.  He stated that he had headache every day since he left service; his headaches occurred daily in the bitemporal area, usually in the afternoon.  He took aspirin and after about a half an hour they are resolved.  There is no nausea, vomiting, or prodromal symptoms.  He denied ever being formally treated for his headaches; the examiner noted that headaches were not listed as a problem in his VA treatment records and he had never had a work-up for headaches.  The Veteran was diagnosed with "subjective headaches."  The examiner opined as follows regarding his claimed headache condition:

[T]here is no medical evidence that the Veteran has suffered a chronic condition of headache.  There are only 2 mentions in the last 4 years of [VA treatment records] regarding headaches.  There has not been any treatment or diagnosis for headache.  Therefore it is the opinion of this medical examiner the Veteran's subjective symptoms of headache is less likely a result of his tinnitus.

Based on the foregoing evidence, the Board concedes that the Veteran has a current diagnosis of headaches; headaches would be capable of lay diagnosis.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (varicose veins and a dislocated shoulder are capable of lay diagnosis, although rheumatic fever is not).  Moreover, it is clear that the Veteran was diagnosed with "subjective headaches" in the November 2009 VA examination.  Thus, the first element of service connection has been met.  

Additionally, the Board also concedes that the Veteran is shown to have had headache complaints during military service in 1987, 1989 and 1991.  Moreover, the Veteran was diagnosed with headaches in January and February 1995, within one year of military service.  Thus, the Board concedes the second element of service connection has been met in this case.  

While the Veteran argues that he should be presumptively service-connected for his headache condition, the Board notes that "headaches" is not a listed condition for presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309(a).  

While it may appear, and could be argued that, the Veteran's headaches could potentially be considered an "other organic disease of the nervous system," the Board is not currently willing to concede that headaches is an organic condition of the nervous system for purposes of presumptive service connection in this case, as there is no medical evidence regarding that finding in the claims file, nor has there been any caselaw respecting that type of finding.  Cf. Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (specifically adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  

Consequently, the Board also cannot award service connection on the basis of mere lay statements of continuity of symptomatology in this case, either, as 38 C.F.R. § 3.303(b) is only applicable to conceded "chronic diseases."  See Walker, supra.

Thus, this case turns on the other evidence of record in finding the presence of the third element of service connection in this case-nexus.  By resolving all doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's headache condition was incurred during military service.  

At this time, the sole medical opinion of record regarding the etiology of the Veteran's headaches is the November 2009 examiner's opinion.  The Board notes that opinion is totally and completely inadequate.  First, that opinion does not address any direct service connection theory of entitlement, and specifically ignores at least 3 different complaints of headaches in the Veteran's service treatment records, as well as the January and February 1995 VA examinations showing diagnosis of a headache condition within one year of discharge from service and complaints that his headache condition had been ongoing since military service.  Secondly, while the examiner purports to address secondary service connection, that opinion is incomplete as there was no opinion with respect to the aggravation portion of that type of opinion.  Finally, even though the examiner noted that there was no relationship to tinnitus, the rationale for that conclusion is unclear; the examiner noted that the Veteran has had 2 mentions of headaches over the prior 4 years, and then noted that there was no treatment or diagnosis for any headaches.  This lack of treatment or diagnosis appears to be the basis for the negative opinion.  This basis is obviously internally inconsistent, as there are at least 2 mentions of headaches in the VA treatment records, per the examiner's own review.  Moreover, the examiner clearly failed to address the Veteran's lay statements of record, particularly regarding self-treatment of his headache condition and the ongoing nature of those symptoms since military service.  In light of these deficiencies and inadequacies, the Board gives that opinion no probative value.

The other evidence of record, however, demonstrates that the Veteran complained of and was diagnosed with a headache disorder in January and February 1995, within 6 months of his discharge from military service.  In both of those examinations, the Veteran reported ongoing headaches since military service, although he self-treated his headaches with rest and ordinary analgesics.  In fact, the February 1995 examiner appeared to link the Veteran's headaches to his motor vehicle accident in service, noting that the Veteran had nuchal strain at the time of his motor vehicle accident and that was the same place that his headaches would begin.  

Moreover, the Board notes that the Veteran's lay statements regarding his medical history of continuous headache symptomatology since discharge from service has been highly consistent and the Board finds such evidence to be extremely credible and significant.  To that end, the lay evidence of record demonstrates that the Veteran has continued to have headaches, which he treated on an over-the-counter and informal basis, since discharge from service; such evidence is confirmed in the January and February 1995 examinations, at a time when the Veteran was not seeking benefits for his headaches, and his statements have been consistent since that time.  Furthermore, the Veteran's description of his headaches has also been consistent, including the generalized symptoms of that condition and the frequency of occurrence of those symptoms.  Moreover, the Veteran's lay statements account for the lack of formal medical treatment in his private or VA records, as he has been self-treating his symptoms with rest and over-the-counter analgesics like aspirin.  See 38 U.S.C.A. § 1154 (West 2014).  Taken together, this evidence significantly outweighs the non-probative November 2009 examiner's medical opinion.  

Accordingly, by resolving all doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's headaches were incurred in military service.  See 38 C.F.R. §§ 3.102, 3.303(d).  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for headaches is granted.  


REMAND

The November 2009 examiner diagnosed the Veteran with "inherited hemachromatosis with elevated liver functions and subjective history of joint pain," "arthralgia with passive and active range of motion, no signs of an inflammatory arthritis," and "patellofemoral pain syndrome and arthralgia due to hemachromatosis.  No objective evidence of internal derangement."  The AOJ found that "inherited hemachromatosis" was considered a congenital or developmental defect and therefore not related to military service.  

The Board notes that there is a difference between a congenital or development defect and a congenital or development disease; a medical opinion may be required to determine whether a condition is properly classified as a congenital disease or defect.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  The Board notes that the AOJ merely classified the hemachromatosis as a congenital defect without explanation, and the November 2009 examiner did not discuss the proper classification.  Moreover, it appears that the November 2009 examiner indicated that the Veteran's arthralgia was related to that condition, as well as related to his service-connected bilateral knee disorders, although there was no explanation as to whether such was an actual diagnosed disorder or as to whether the arthralgia-if a properly diagnosed disorder-was a super-imposed disease that could be the subject of service connection to the Veteran's inherited hemachromatosis, see VAOPGCPREC 82-90 (July 1990) at p.3, or secondary to his service-connected disabilities.

Accordingly, the Board finds that a remand of those issues is necessary in order to obtain an adequate VA examination and medical opinion with respect to the Veteran's claimed joint pain/arthralgia and hemachromatosis disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Sioux Falls, Omaha, and Des Moines VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since December 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hemachromatosis and pain disorder/arthralgia, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate specialist in order to determine the nature and etiology of the Veteran's claimed hemachromatosis and claimed joint pain/arthralgia disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all disorders found, including hemachromatosis with elevated liver functions/enzymes and arthralgia.  

Respecting arthralgia, the examiner should specifically address whether (a) that is a specific, separate and distinct diagnosis of a chronic disability; (b) if not, whether the Veteran's arthralgia part of a larger pain disorder; (c) if not, whether the Veteran's arthralgia is an undiagnosed illness or chronic multi-symptom illness as required under 38 C.F.R. § 3.317 due to his noted service in the Persian Gulf; and (d) if not any of the above, whether the Veteran's arthralgia is merely a symptom of his service-connected lumbar spine, bilateral knee, and/or psychiatric disabilities, or his claimed hemachromatosis disorder.  The rationale and reasoning for any of the above conclusions reached should be provided and extensively discussed in the examination report.

The examiner should then discuss the following:

(a) Whether the Veteran's hemachromatosis with elevated liver function/enzymes is a congenital defect, a congenital disease, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)  The examiner should provide a detailed explanation for the conclusion.  If such is considered a congenital defect, the examiner should go to question (b); a congenital disease, skip to (c); or, if it is neither, skip to (d).

(b) If the Veteran's hemachromatosis with elevated liver function/enzymes is found to be a congenital defect, the examiner should opine whether the Veteran has any other currently diagnosed disorder(s), such as a pain disorder/arthralgia, which represent superimposed diseases/disorders that began during military service?  The examiner must also address question (e).

(c) If the Veteran's hemachromatosis with elevated liver function/enzymes is found to be a congenital disease, the examiner must opine whether the Veteran's hemachromatosis with elevated liver function/enzymes first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.  The examiner must also address question (e).

(d) If the Veteran's hemachromatosis with elevated liver function/enzymes is found to be neither a congenital defect nor disease, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such first began during active military service.  The examiner must also address question (e).

(e) Regardless of the answers to any of the above, the examiner is asked to opine whether any other noted disorder found, including any pain disorder such as arthralgia, in the record, is more likely, less likely or at least as likely as not attributable to military service, to include the Veteran's service in the Persian Gulf.  The examiner should specifically discuss the Veteran's contentions that his pain disorder/arthralgia began during military service.

(f) Finally, the examiner should opine whether the Veteran's pain disorder/arthralgia is more likely, less likely or at least as likely as not is (a) caused by; or (b) aggravated by his service-connected lumbar spine, bilateral knee, and/or psychiatric disabilities.

The examiner must address the Veteran's multiple VA Gulf War examinations, including from January 1995, February 1995, and November 2009, as well as any other private or VA treatment records, or other pertinent evidence of record respecting the above claimed conditions.  The examiner must also address the Veteran's lay statements and contentions, particularly any statements respecting onset of symptomatology and continuity of symptomatology since discharge from military service.  

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for hemachromatosis with elevated liver enzymes and a pain disorder/arthralgia.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


